Sales Contract of Podium Building of Galaxy Golf Garden
Seller: Galaxy Industrial (Shenzhen) Co., Ltd (hereunder referred as Party A)
Registered Address: 19/F, Galaxy Center, No. 18, Central Road 5th, Futian
District, Shenzhen
Enterprise Qualification Number: SREZI No. 3000389729
Authorized Agent: Tan Yaoming


Buyer: Shenzhen Digital Image Technology Co., Ltd. (hereunder referred as Party
B)
Authorized Agent: Wang Yaqi
Project Address:
Room 01B, 02/F, Podium Building, Guodu Golf Garden(Luzhi Xuan, Luyi Xuan and
Lutao Xuan), North of Xinsha Road, Futian District, Shenzhen


In accordance with Contract Law of People’s Republic of China, City Real Estate
Management Law of People’s Republic of China and other pertinent laws and
regulations, Party A and Party B conclude following agreements about trading
above mentioned Project Address based on equal, volunteer and consistent
principles.
Article 1. Party A gets the proprietary for above mentioned Project Address by
Self-Built. Basic status of that Party B purchased is as: it mentions the 2nd
floor of the project regulated in Article 1 (hereunder referred as the Office
Building, refer to Appendix 1 for Plane Graph); the Office Building is used for
office purpose with total 32 floors including 30 floors overground and 2 floors
underground. The Office Building is registered total 2081.61sq.m., including
inner area 1774.85 sq.m. and 306.76 sq.m. of public and sharing area. Party A
swears this Real Estate is not pledged or sealed up, and that Party A enjoys
full disposal right for this Real Estate.
Article 2. Pricing and Payment: Party A and Party B assume to calculate the
pricing by following formula: unit price of the Office Building is RMB
32,000/sq.m., total payment is RMB 66,600,000, SAYING TOTAL RMB SIXTY-SIX
MILLION AND SIX HUNDRED THOUSAND ONLY.

 
 

--------------------------------------------------------------------------------

 

Article 3. Area Confirmation and Area Difference Processing. In accordance with
the Pricing Way that the Client chose, it is regulated to make area confirmation
and deal with area difference by construction area (called Area for short). If
it is different between contractual area and registered area, take the latter as
the correct.


Article 4. Payment and Payment Terms. Party B shall make payment by instalments:
(1)
Since the signing date, Payment B should pay for Party A with RMB 5,000,000
(SAYING RMB FIVE MILLION ONLY) as deposits. The deposits could be charged
against the first installment after Party B transacted with mortgage procedures
with assistance of Party A.

(2)
Party A should assist Party B to transact mortgage procedures: after being
acquainted with that bank will release mortgage loan, Party B should realize
pertinent regulations about mortgage loan from bank or designated law office,
prepare pertinent lawful documents, and fill in Mortgage Loan Application. After
received the Application, the bank will release Mortgage Agreement Notice or
Mortgage Commitment to Party B based on Party B satisfies with mortgage
conditions. Party B should pay for Party A with the first installment at thirty
percent equal to RMB 14,980,000 (SAYING RMB FOURTEEN MILLION AND NINE HUNDRED
AND EIGHTY THOUSAND ONLY).

(3)
The Buyer, Development Company and bank should transact mortgage registration
formalities from Real Estate Management Authority with Building Mortgage Loan
Contract and Purchase Contract within three working days after Party A received
the first installment at RMB 14,980,000 paid by Party B.



Article 5. Overdue Breach Responsibility. Party B, if did not pay for Party A
within regulated terms, should:
(1)
pay for Party A with penalties at one ten-thousandth of payables per day from
the second day upon payment date to the actual payment day if the payment is
overdue within five days.


 
 

--------------------------------------------------------------------------------

 

(2)
Or Party A reserves the right to release this Contract if the payment is overdue
over five days. If Party B would like perform the Contract still, the Contract
could be performed based on agreement of Party A, but Party B should pay for
Party A with penalties at one ten-thousandth (the rate cannot be lower than that
shown in Article 5 (1)) of payables per day from the second day upon payment
date to the actual payment day.



Article 6. Others:
(1)
If Party B cannot purchase the real estate by loans caused by Party A did not
assist Party B to transact mortgage procedures successfully, the Contract is
cancelled at once, Party A should return the deposits to Party B within three
working days.

(2)
Any excluded affairs should be negotiated between both parties, failed to be
negotiated should be litigated to People’s Court within Party A’s local
jurisdiction.

(3)
The Contract will be effective since singing and stamping date, which includes
four copies (each party holds one and other two copies will be sent to pertinent
authorities for recording).



Party A (Stamp)
Party B (Stamp)



 
 

--------------------------------------------------------------------------------

 